 



EXHIBIT 10.2

INCENTIVE STOCK OPTION AGREEMENT

WINLAND ELECTRONICS, INC.
2005 EQUITY INCENTIVE PLAN

     THIS AGREEMENT, made effective as of this                      day of
                                        , 20                    , by and between
Winland Electronics, Inc., a Minnesota corporation (the “Company”), and
                                                             (“Participant”).

W I T N E S S E T H:

     WHEREAS, Participant on the date hereof is a key employee or officer of the
Company or one of its Subsidiaries; and

     WHEREAS, the Company wishes to grant an incentive stock option to
Participant to purchase shares of the Company’s Common Stock pursuant to the
Company’s 2005 Equity Incentive Plan (the “Plan”); and

     WHEREAS, the Administrator of the Plan has authorized the grant of an
incentive stock option to Participant and has determined that, as of the
effective date of this Agreement, the fair market value of the Company’s Common
Stock is $                     per share;

     NOW, THEREFORE, in consideration of the premises and of the mutual
covenants herein contained, the parties hereto agree as follows:

     1. Grant of Option. The Company hereby grants to Participant on the date
set forth above (the “Date of Grant”) the right and option (the “Option”) to
purchase all or any portion of an aggregate of
                                                            
(                    ) shares of Common Stock at a per share price of
$                     on the terms and conditions set forth herein and subject
to adjustment pursuant to Section 15 of the Plan. This Option is intended to be
an incentive stock option within the meaning of Section 422, or any successor
provision, of the Internal Revenue Code of 1986, as amended (the “Code”), and
the regulations thereunder, to the extent permitted under Code Section 422(d).

     2. Duration and Exercisability.

          a. General. The term during which this Option may be exercised shall
terminate on                                         ,                     ,
except as otherwise provided in Paragraphs 2(b) through 2(d) below. This Option
shall become exercisable according to the following schedule:

      Vesting Date


--------------------------------------------------------------------------------

  Number of Shares


--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



 



Once the Option becomes exercisable to the extent of one hundred percent (100%)
of the aggregate number of shares specified in Paragraph 1, Participant may
continue to exercise this Option under the terms and conditions of this
Agreement until the termination of the Option as provided herein. If Participant
does not purchase upon an exercise of this Option the full number of shares
which Participant is then entitled to purchase, Participant may purchase upon
any subsequent exercise prior to this Option’s termination such previously
unpurchased shares in addition to those Participant is otherwise entitled to
purchase.

          b. Termination of Employment (other than Disability or Death). If
Participant’s employment with the Company or any Subsidiary is terminated for
any reason other than disability or death, this Option shall completely
terminate on the earlier of (i) the close of business on the three-month
anniversary date of such termination of employment, and (ii) the expiration date
of this Option stated in Paragraph 2(a) above. In such period following the
termination of Participant’s employment, this Option shall be exercisable only
to the extent the Option was exercisable on the vesting date immediately
preceding such termination of employment, but had not previously been exercised.
To the extent this Option was not exercisable upon such termination of
employment, or if Participant does not exercise the Option within the time
specified in this Paragraph 2(b), all rights of Participant under this Option
shall be forfeited.

          c. Disability. If Participant’s employment terminates because of
disability (as defined in Code Section 22(e), or any successor provision), this
Option shall terminate on the earlier of (i) the close of business on the
twelve-month anniversary date of such termination of employment, and (ii) the
expiration date of this Option stated in Paragraph 2(a) above. In such period
following the termination of Participant’s employment, this Option shall be
exercisable only to the extent the Option was exercisable on the vesting date
immediately preceding such termination of employment, but had not previously
been exercised. To the extent this Option was not exercisable upon such
termination of employment, or if Participant does not exercise the Option within
the time specified in this Paragraph 2(c), all rights of Participant under this
Option shall be forfeited.

          d. Death. In the event of Participant’s death, this Option shall
terminate on the earlier of (i) the close of business on the twelve-month
anniversary date of the date of Participant’s death, and (ii) the expiration
date of this Option stated in Paragraph 2(a) above. In such period following
Participant’s death, this Option shall be exercisable by the person or persons
to whom Participant’s rights under this Option shall have passed by
Participant’s will or by the laws of descent and distribution only to the extent
the Option was exercisable on the vesting date immediately preceding the date of
Participant’s death, but had not previously been exercised. To the extent this
Option was not exercisable upon the date of Participant’s death, or if such
person or persons do not exercise this Option within the time specified in this
Paragraph 2(d), all rights under this Option shall be forfeited.

     3. Manner of Exercise.

          a. General. The Option may be exercised only by Participant (or other
proper party in the event of death or incapacity), subject to the conditions of
the Plan and subject to such

- 2 -



--------------------------------------------------------------------------------



 



other administrative rules as the Administrator may deem advisable, by
delivering within the Option Period written notice of exercise to the Company at
its principal office. The notice shall state the number of shares as to which
the Option is being exercised and shall be accompanied by payment in full of the
Option price for all shares designated in the notice. The exercise of the Option
shall be deemed effective upon receipt of such notice by the Company and upon
payment that complies with the terms of the Plan and this Agreement. The Option
may be exercised with respect to any number or all of the shares as to which it
can then be exercised and, if partially exercised, may be so exercised as to the
unexercised shares any number of times during the Option period as provided
herein.

          b. Form of Payment. Payment of the option price by Participant shall
be in the form of cash, personal check, certified check or, if not prohibited by
the Administrator, previously acquired shares of Common Stock of the Company, or
any combination thereof. Any stock so tendered as part of such payment shall be
valued at its Fair Market Value as provided in the Plan. For purposes of this
Agreement, “previously acquired shares of Common Stock” shall include shares of
Common Stock that are already owned by Participant at the time of exercise.

          c. Stock Transfer Records. As soon as practicable after the effective
exercise of all or any part of the Option, Participant shall be recorded on the
stock transfer books of the Company as the owner of the shares purchased, and
the Company shall deliver to Participant one or more duly issued stock
certificates evidencing such ownership. All requisite original issue or transfer
documentary stamp taxes shall be paid by the Company.

     4. Miscellaneous.

          a. Employment; Rights as Shareholder. This Agreement shall not confer
on Participant any right with respect to continuance of employment by the
Company or any of its Subsidiaries, nor will it interfere in any way with the
right of the Company to terminate such employment. Participant shall have no
rights as a shareholder with respect to shares subject to this Option until such
shares have been issued to Participant upon exercise of this Option. No
adjustment shall be made for dividends (ordinary or extraordinary, whether in
cash, securities or other property), distributions or other rights for which the
record date is prior to the date such shares are issued, except as provided in
Section 15 of the Plan.

          b. Securities Law Compliance. The exercise of all or any parts of this
Option shall only be effective at such time as counsel to the Company shall have
determined that the issuance and delivery of Common Stock pursuant to such
exercise will not violate any state or federal securities or other laws.
Participant may be required by the Company, as a condition of the effectiveness
of any exercise of this Option, to agree in writing that all Common Stock to be
acquired pursuant to such exercise shall be held, until such time that such
Common Stock is registered and freely tradable under applicable state and
federal securities laws, for Participant’s own account without a view to any
further distribution thereof, that the certificates for such shares shall bear
an appropriate legend to that effect and that such shares will be not
transferred or disposed of except in compliance with applicable state and
federal securities laws.

          c. Mergers, Recapitalizations, Stock Splits, Etc. Pursuant and subject
to Section 15 of the Plan, certain changes in the number or character of the
Common Stock of the Company (through sale, merger, consolidation, exchange,
reorganization, divestiture (including a

- 3 -



--------------------------------------------------------------------------------



 



spin-off), liquidation, recapitalization, stock split, stock dividend or
otherwise) shall result in an adjustment, reduction or enlargement, as
appropriate, in Participant’s rights with respect to any unexercised portion of
the Option (i.e., Participant shall have such “anti-dilution” rights under the
Option with respect to such events, but shall not have “preemptive” rights).

          d. Shares Reserved. The Company shall at all times during the option
period reserve and keep available such number of shares as will be sufficient to
satisfy the requirements of this Agreement.

          e. Withholding Taxes on Disqualifying Disposition. In the event of a
disqualifying disposition of the shares acquired through the exercise of this
Option, Participant hereby agrees to inform the Company of such disposition.
Upon notice of a disqualifying disposition, the Company may take such action as
it deems appropriate to insure that, if necessary to comply with all applicable
federal or state income tax laws or regulations, all applicable federal and
state payroll, income or other taxes are withheld from any amounts payable by
the Company to Participant. If the Company is unable to withhold such federal
and state taxes, for whatever reason, Participant hereby agrees to pay to the
Company an amount equal to the amount the Company would otherwise be required to
withhold under federal or state law. Participant may, subject to the approval
and discretion of the Administrator or such administrative rules it may deem
advisable, elect to have all or a portion of such tax withholding obligations
satisfied by delivering shares of the Company’s Common Stock having a fair
market value equal to such obligations. Such election shall be approved by the
Administrator and otherwise comply with such rules as the Administrator may
adopt to assure compliance with Rule 16b-3, or any successor provision, as then
in effect, of the General Rules and Regulations under the Securities Exchange
Act of 1934, if applicable.

          f. Nontransferability. During the lifetime of Participant, the accrued
Option shall be exercisable only by Participant or by the Participant’s guardian
or other legal representative, and shall not be assignable or transferable by
Participant, in whole or in part, other than by will or by the laws of descent
and distribution.

          g. 2005 Equity Incentive Plan. The Option evidenced by this Agreement
is granted pursuant to the Plan, a copy of which Plan has been made available to
Participant and is hereby incorporated into this Agreement. This Agreement is
subject to and in all respects limited and conditioned as provided in the Plan.
All defined terms of the Plan shall have the same meaning when used in this
Agreement. The Plan governs this Option and, in the event of any questions as to
the construction of this Agreement or in the event of a conflict between the
Plan and this Agreement, the Plan shall govern, except as the Plan otherwise
provides.

          h. Lockup Period Limitation. Participant agrees that in the event the
Company advises Participant that it plans an underwritten public offering of its
Common Stock in compliance with the Securities Act of 1933, as amended, and that
the underwriter(s) seeks to impose restrictions under which certain shareholders
may not sell or contract to sell or grant any option to buy or otherwise dispose
of part or all of their stock purchase rights of the underlying Common Stock,
Participant hereby agrees that for a period not to exceed 180 days from the
prospectus, Participant will not sell or contract to sell or grant an option to
buy or otherwise dispose of this option or any of the underlying shares of
Common Stock without the prior written consent of the underwriter(s) or its
representative(s).

- 4 -



--------------------------------------------------------------------------------



 



          i. Blue Sky Limitation. Notwithstanding anything in this Agreement to
the contrary, in the event the Company makes any public offering of its
securities and determines in its sole discretion that it is necessary to reduce
the number of issued but unexercised stock purchase rights so as to comply with
any state securities or Blue Sky law limitations with respect thereto, the Board
of Directors of the Company shall have the right (i) to accelerate the
exercisability of this Option and the date on which this Option must be
exercised, provided that the Company gives Participant 15 days’ prior written
notice of such acceleration, and (ii) to cancel any portion of this Option or
any other option granted to Participant pursuant to the Plan which is not
exercised prior to or contemporaneously with such public offering. Notice shall
be deemed given when delivered personally or when deposited in the United States
mail, first class postage prepaid and addressed to Participant at the address of
Participant on file with the Company.

          j. Stock Legend. The Administrator may require that the certificates
for any shares of Common Stock purchased by Participant (or, in the case of
death, Participant’s successors) shall bear an appropriate legend to reflect the
restrictions of Paragraphs 4(b), 4(h) and 4(i) of this Agreement.

          k. Scope of Agreement. This Agreement shall bind and inure to the
benefit of the Company and its successors and assigns and Participant and any
successor or successors of Participant permitted by Paragraph 2 or Paragraph
4(f) above.

          l. Arbitration. Any dispute arising out of or relating to this
Agreement or the alleged breach of it, or the making of this Agreement,
including claims of fraud in the inducement, shall be discussed between the
disputing parties in a good faith effort to arrive at a mutual settlement of any
such controversy. If, notwithstanding, such dispute cannot be resolved, such
dispute shall be settled by binding arbitration. Judgment upon the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof. The arbitrator shall be a retired state or federal judge or an attorney
who has practiced securities or business litigation for at least 10 years. If
the parties cannot agree on an arbitrator within 20 days, any party may request
that the chief judge of the District Court for Hennepin County, Minnesota,
select an arbitrator. Arbitration will be conducted pursuant to the provisions
of this Agreement, and the commercial arbitration rules of the American
Arbitration Association, unless such rules are inconsistent with the provisions
of this Agreement. Limited civil discovery shall be permitted for the production
of documents and taking of depositions. Unresolved discovery disputes may be
brought to the attention of the arbitrator who may dispose of such dispute. The
arbitrator shall have the authority to award any remedy or relief that a court
of this state could order or grant; provided, however, that punitive or
exemplary damages shall not be awarded. The arbitrator may award to the
prevailing party, if any, as determined by the arbitrator, all of its costs and
fees, including the arbitrator’s fees, administrative fees, travel expenses,
out-of-pocket expenses and reasonable attorneys’ fees. Unless otherwise agreed
by the parties, the place of any arbitration proceedings shall be Hennepin
County, Minnesota.

- 5 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed on the day and year first above written.

                  WINLAND ELECTRONICS, NC.
 
           

  By:                  

      Its:    

           
 
           

          COMPANY
 
                 
 
           

          PARTICIPANT

- 6 -